Citation Nr: 1139961	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  04-16 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected Charcot-Marie-Tooth Disease with peripheral neuropathy.

2.  Entitlement to an initial compensable rating, an evaluation in excess of 10 percent disabling for the period beginning May 18, 2007, and an evaluation in excess of 30 percent disabling for the period beginning March 19, 2010, for service-connected residuals of a shell-fragment wound with frontal and maxillary sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1992.  He is the recipient of the Combat Infantryman Badge, Purple Heart, Bronze Star Medal, and Army Commendation Medal with "V" Device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2003 and October 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board observes that the Veteran has filed timely notices of disagreement with multiple other decisions by the RO.  Statements of the case were issued in response; however, the Veteran failed to timely perfect the appeals as to those issues.  Therefore, the appeal before the Board is limited to the issues cited above.  

Additionally, the Board notes that the Veteran has repeatedly argued that his peripheral neuropathy should be service connected on a presumptive basis as due to Agent Orange exposure.  However, his peripheral neuropathy is already service-connected as part of his Charcot-Marie-Tooth disability.  The basis for service connection has no impact on how the service-connected disability is evaluated.  Additionally, the fact that the neuropathy is currently evaluated as part of the Charcot-Marie-Tooth disability does not preclude it from separate evaluation if appropriate.  That is, if his peripheral neuropathy is of a severity determined to be compensable, the same evaluation would be assigned whether it was service-connected on a direct basis as part of the Charcot-Marie-Tooth disability, or on a presumptive basis.  Accordingly, action on the Veteran's claim with regard to the basis of his service connection for peripheral neuropathy is not necessary.

This case was previously before the Board in January 2010 when it was remanded for further development.  

The entitlement to an initial rating in excess of 30 percent for service-connected Charcot-Marie-Tooth Disease with peripheral neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 19, 2010, the Veteran's service-connected residuals of a shell-fragment wound with frontal and maxillary sinusitis manifested minor mucoperiosteal thickening involving the maxillary sinuses, minor opacification of the left infundibulum of the maxillary sinus on the left, very minor chronic sinus inflammatory changes involving both maxillary sinuses, slight sinus inflammatory changes within the inferior frontal sinuses bilaterally, production of greenish mucous, recurrent episodes of frontal sinus headaches, tenderness to palpation over the frontal sinuses, and symptoms that suggested recurrent rhinosinusitis.

2.  Prior to March 19, 2010, the Veteran's service-connected residuals of a shell-fragment wound with frontal and maxillary sinusitis did not manifest three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

3.  Beginning March 19, 2010, for the Veteran's service-connected residuals of a shell-fragment wound with frontal and maxillary sinusitis manifested symptoms of rhinitis, of nasal congestion, excess nasal mucous, purulent nasal discharge, headaches at least monthly but less than weekly, sinus pain, sinus tenderness, occasional breathing difficulty, and 10 to 12 sinus infections over the course of a year that may last a week and did not require antibiotic treatment.

4.  At no point during the period on appeal did the Veteran undergone any radical surgery with chronic osteomyelitis or experience near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 10 percent, and no higher, have been met for residuals of a shell-fragment wound with frontal and maxillary sinusitis.  38 U.S.C.A. §§ 1151, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.361, 4.1-4.10, 4.96, 4.97, Diagnostic Codes 6512, 6514 (2011). 

2.  Beginning March 19, 2010, the criteria for an evaluation in excess of 30 percent have not been met for residuals of a shell-fragment wound with frontal and maxillary sinusitis.  38 U.S.C.A. §§ 1151, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.361, 4.1-4.10, 4.96, 4.97, Diagnostic Codes 6512, 6514 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records and records regarding an application for Social Security Administration (SSA) disability benefits.  The Veteran submitted relevant treatment notes from Ohio State University Medical Center.  The appellant was afforded VA medical examinations in March 2003, September 2003, May 2007, and March 2010.

In January 2010 the Board remanded the Veteran's claim and, relevant to this claim, requested that VA treatment records dated subsequent to June 2008 and SSA records be obtained and associated with the claims file.   Subsequently, VA treatment records dated through April 2011 and the records regarding the Veteran's application for SSA disability benefits were obtained and associated with the claims file.  As such, the Board is thus satisfied that the RO has substantially complied with the orders of the January 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (regarding substantial compliance).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks a higher initial evaluation for his service-connected residuals of a shell fragment wound, frontal and maxillary sinusitis.  This disability is currently rated noncompensably disabling, for the period prior to May 18, 2007, 10 percent disabling, for the period beginning May 18, 2007, and 30 percent disabling, for the period beginning March 19, 2010, pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6512-6514.  

Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated based on the criteria in a General Rating Formula for Sinusitis (General Formula).  Diagnostic Code 6510 pertains to chronic pansinusitis sinusitis; 6511 pertains to chronic ethmoid sinusitis, 6512 pertains to chronic frontal sinusitis; 6513 pertains to chronic maxillary sinusitis; and 6514 pertains to chronic sphenoid sinusitis. 

Under the General Formula, a noncompensable evaluation contemplates sinusitis detected by X-ray only.  A 10 percent evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

In May 1992 a VA examination revealed normal paranasal sinuses on X-ray.

In December 2001 the Veteran complained of green drainage from the nose.  In March 2003 the Veteran was diagnosed with recurrent frontal sinusitis.

The Veteran was afforded a medical examination in March 2003.  The examination revealed that the Veteran had recurrent episodes of frontal sinus headaches with the "pressure worst on the right side."  The Veteran was relevantly diagnosed with trauma related injury to the left maxillary sinus.

In March 2003 the Veteran underwent a computed tomography (CT) scan of the sinuses.  The scan revealed minor mucoperiosteal thickening involving the maxillary sinuses but this was noted to not be significant.  Minor opacification of the left infundibulum of the maxillary sinus on the left was also noted.  The impression rendered was normal with some minor areas of sinus opacification that were indicated to probably not be significant.

Another March 2003 CT scan of the sinuses revealed very minor chronic sinus inflammatory changes involving both maxillary sinuses that was improved on the left.  Slight sinus inflammatory changes within the inferior frontal sinuses bilaterally was also reported.

On examination in September 2003 the Veteran was noted to have no tenderness to palpation over the frontal maxillary sinuses.  Examination of the nares revealed the nares to be patent bilaterally.  There was no evidence of obstruction, rhinorrhea, inflammation, erythema or edema.

In December 2003 the Veteran reported that he used over the counter medication, nasal sprays, hot showers to take advantage of the steam, drinks plenty of fluids, and used hot towels on the affected areas.  

On May 18, 2007, the Veteran was afforded another examination.  The Veteran reported using over the counter medication for his sinus symptoms.  He reported that his sinus symptoms were usually associated with headaches and production of greenish mucous from the anterior nares that lasted up to two weeks.  He stated that the frequency of his symptoms remained constant since the 1970's.  Physical examination revealed some tenderness to palpation over the frontal sinuses, but there was no obstruction to the anterior nares.  There was no tenderness over the maxillary sinuses.  The Veteran was diagnosed with history of shell fragment wound to the maxillary and frontal sinuses with symptoms suggesting recurrent rhinosinusitis.  It was also noted that there was evidence of very minor chronic maxillary and frontal sinusitis.

On March 19, 2010, the Veteran was afforded an examination.  The Veteran reported current symptoms of rhinitis of nasal congestion and excess nasal mucous.  Current sinus symptoms of purulent nasal discharge, headaches at least monthly but less than weekly, sinus pain, and sinus tenderness were reported.  The Veteran reported occasional breathing difficulty.  He indicated that he had 10 to 12 sinus infections over the last year, approximately one per month that may last a week.  He did not required antibiotics for these infections.  Physical examination revealed mild erythema along the nasal passage bilaterally, no drainage, sinuses were non-tender in the frontal and maxillary areas, and no crusting was noted.  The results of a May 2007 sinus CT were reported to show evidence of very minor chronic sinus inflammatory changes.  The Veteran was diagnosed with recurrent sinusitis and sinus infections.  The Veteran indicated that when he has sinus problem flare-ups he modified his activities but otherwise there were no effects on his usual daily activities.

The Board finds that entitlement to an initial evaluation of 10 percent disabling, and no higher, for the period prior to March 19, 2010, for the Veteran's service-connected residuals of a shell-fragment wound with frontal and maxillary sinusitis, is warranted.  CT scans of the Veteran's sinuses in March 2003 revealed minor mucoperiosteal thickening involving the maxillary sinuses, minor opacification of the left infundibulum of the maxillary sinus on the left, very minor chronic sinus inflammatory changes involving both maxillary sinuses that was improved on the left, and slight sinus inflammatory changes within the inferior frontal sinuses bilaterally.  Prior to March 19, 2010, the Veteran competently and credibly reported that he had production of greenish mucous and recurrent episodes of frontal sinus headaches and that he used over the counter medications as well as nasal sprays, hot showers, drinking of fluids, and hot towels to alleviate his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Upon examination on May 18, 2007, the Veteran competently and credibly reported that the frequency of his symptoms had remained constant since the 1970's.  Upon examination in May 2007, the Veteran was noted to have tenderness to palpation over the frontal sinuses, but no obstruction to the anterior nares.  He had no tenderness over the maxillary sinuses and the Veteran was noted to have symptoms that suggested recurrent rhinosinusitis.  The Board finds that the Veteran's symptoms prior to March 19, 2010, more nearly approximate the criteria for an evaluation of 10 percent disabling, which include one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

Prior to March 19, 2010, there is no evidence that the Veteran's service-connected residuals of a shell-fragment wound with frontal and maxillary sinusitis did not manifest three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

As such, entitlement to an initial evaluation of 10 percent disabling, and no higher, for the period prior to March 19, 2010, for the Veteran's service-connected residuals of a shell-fragment wound with frontal and maxillary sinusitis is granted.

The Board finds that entitlement to an evaluation in excess of 30 percent disabling, for the period beginning March 19, 2010, for the Veteran's service-connected residuals of a shell-fragment wound with frontal and maxillary sinusitis, is not warranted.  Beginning March 19, 2010, the Veteran's service-connected residuals of a shell-fragment wound with frontal and maxillary sinusitis manifested symptoms of rhinitis, nasal congestion, excess nasal mucous, purulent nasal discharge, headaches at least monthly but less than weekly, sinus pain, and sinus tenderness.  In addition, the Veteran competently and credibly reported occasional breathing difficulty, and 10 to 12 sinus infections over the course of a year, approximately one per month that may last a week.  The Veteran did not require antibiotics for these infections.  Beginning March 19, 2010, physical examination revealed mild erythema along the nasal passage bilaterally, no drainage, sinuses were non-tender in the frontal and maxillary areas, and no crusting was noted, and the Veteran was diagnosed with recurrent sinusitis and sinus infections.  The Veteran has not undergone any radical surgery with chronic osteomyelitis or experienced near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  As such, entitlement to an evaluation in excess of 30 percent disabling, for the period beginning March 19, 2010, for the Veteran's service-connected residuals of a shell-fragment wound with frontal and maxillary sinusitis, is denied.

The Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Veteran does not meet the schedular criteria for an initial evaluation in excess of 10 percent disabling and in excess of 30 percent disabling, for the period beginning March 19, 2010, for his service-connected residuals of a shell-fragment wound with frontal and maxillary sinusitis, and there are no aspects of this disability not contemplated by the schedular criteria.

Furthermore, the Board finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disability at issue, that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The Veteran has not required frequent periods of hospitalization related to his sinus disorder at issue and it has been noted that the Veteran's sinus disorder generally does not impact upon his activities of daily living.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  Id.


ORDER

Entitlement to an initial evaluation of 10 percent disabling, and no higher, for the period prior to March 19, 2010, for service-connected residuals of a shell-fragment wound with frontal and maxillary sinusitis is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to an evaluation in excess of 30 percent disabling, for the period beginning March 19, 2010, for service-connected residuals of a shell-fragment wound with frontal and maxillary sinusitis, is denied.


REMAND

In January 2010 the Board remanded the issue of entitlement to an initial rating in excess of 30 percent for service-connected Charcot-Marie-Tooth Disease with peripheral neuropathy.  The Board noted that:

as Charcot-Marie-Tooth disorder is a neurological disorder with muscular atrophy being a result of the neuropathy, the Board must contemplate whether separate or higher ratings are warranted for the peripheral neuropathy experienced by the Veteran in any affected nerve.  

The record is lacking in sufficient information to evaluate the Veteran's disability under the rating criteria for neurological disorders.  For example, a June 2007 [electromyography (EMG)] report says that the study was abnormal, but only specifically discusses the right and left sural and median nerve sensory conductions and the right and left peroneal nerve motor conductions, which were all stated to be normal.  In order to adequately evaluate the severity of a neurological disorder that affects multiple nerves, the Board must know which particular nerves are affected and how severely; and to evaluate the data supplied on an EMG report to ascertain what findings were abnormal is beyond the Board's purview.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Accordingly, a remand is also required so that another VA neurological examination may be scheduled.

As such, the Board ordered that the Veteran be afforded a VA examination regarding the current nature and severity of this disability.  The Board requested that the examiner identify each specific nerve affected by the Veteran's Charcot-Marie-Tooth Disease and render an opinion for each nerve identified whether the nerve impairment is mild, moderate, or severe.  The Board requested that the examiner provide rationale for any opinion provided. 

In March 2010 the Veteran was afforded a VA traumatic brain injury examination.  The examiner briefly commented upon the Veteran's "several EMGs" but did not "evaluate the data supplied on an EMG report."  There is no indication that an EMG was performed in conjunction with the examination.

The examiner identified that the Veteran had sensorimotor neuropathy in the lower limb and the physical examination results were reported indicating the deficiencies in the Veteran's muscles in the lower extremities.  A contemporaneous neurological examination report by the examiner did not note any neurological abnormalities; but the examiner diagnosed the Veteran with Charcot-Marie-Tooth disease.

In the diagnosis section, the examiner diagnosed the Veteran with sensorimotor neuropathy in the lower limb.  The examiner stated "I am not sure about the Charcot-Marie-Tooth disease.  The onset of Charcot-Marie-Tooth disease is usually in childhood or adolescence and it seems like he was diagnosed in 2002, when he was in his 50s.  There is no family history of any neurological disorder."

In summary, the examiner diagnosed the Veteran with lower extremity sensory motor neuropathy and stated that the issue could not be resolved without mere speculation that it is connected to his service in Vietnam.  The examiner further noted that "[i]t is very hard to speculate that his neuropathy or Charcot-Marie-Tooth disease was a result of his being in service."

The Board notes that although the examiner identified the Veteran's lower extremity deficits, the examiner did not provide any indication regarding what nerves were affected or whether the deficits were mild, moderate, or severe.  In addition, the Board notes that the examiner diagnosed the Veteran with lower extremity sensory motor neuropathy and after performing a neurological examination, that indicated that the Veteran did not have any abnormalities, the examiner then diagnosed Charcot-Marie-Tooth Disease.

In light of the internal inconsistencies of the examiner's report; the lack of interpretation of any EMG data to determine the nerves affected as requested in the Board's January 2010 remand; the lack of any opinion regarding whether the deficits can be characterized as mild, moderate or severe, as requested in the Board's January 2010 remand; and a lack of an opinion regarding whether the Veteran's deficits may be associated with the Veteran's Charcot-Marie-Tooth Disease, the Board finds that March 2010 examination to be inadequate.  Therefore, the Board has no discretion and must remand the claim for the Veteran to be afforded another VA medical examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268 (1998).

Since the claims file is being returned it should be updated to include VA treatment records compiled since April 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since April 2011.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination in order to ascertain the current nature and severity of his service-connected Charcot-Marie-Tooth disorder.  The claims file, including a copy of this REMAND, should be made available for review, and the examination report should reflect that such review occurred.  All appropriate tests and studies should be conducted, including electromyography (EMG).  Upon a review of the record and examination of the Veteran, the examiner should provide the following results:

a. Identify each specific nerve affected by the Veteran's Charcot-Marie-Tooth disorder.  

The Board observes that the Veteran has other disorders that may affect his neurological impairment, such as degenerative disc disease of the cervical and lumbar spine.  Additionally, he is receiving separate service-connected compensation for 7th nerve injury.  Therefore, the examiner should specify, to the extent possible, whether any nerve impairment is more likely due to a disorder other than service-connected Charcot-Marie-Tooth disorder. 

b. For each nerve identified as being impaired as a result of Charcot-Marie-Tooth disorder, provide an opinion as to whether the nerve impairment is mild, moderate, or severe.  

The examiner should comment on EMG reports of record in addressing these questions.  The rationale for all opinions expressed should be provided in a legible report.  

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


